DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 11/12/2021. Claims 1-4, 6, 7, 13, 20, 21, and 23-33 are pending in this Office Action. Claims 5, 8-12, and 17-19 had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Remark
In the response filed on 11/12/2021, claims 1, 7, 13, 21, 23-27, and 29 have been amended, claims 14-16 and 22 have been cancelled, and new claims 30-33 have been added.
The Applicant's Interview Summary is acknowledged by the Examiner and it is OK.
The Applicant’s amendment regarding claim objection is accepted by the Examiner. Therefore, prior claim objection is withdrawn. 



Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/16/2021 and 01/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to 35 USC 102/103 rejection filed 11/12/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the applicant argument on pages 10-11 that
Applicant submits that the claims as amended are not disclosed or taught by Lazarus…. Lazarus's reading of calendar data does not, however, involve "monitoring ... to detect one or more notifications that are issued by the computing device for presentation on the user interface of the first computing device," as recited in the independent claims. Simply monitoring for the content of a calendar does not anticipate or render obvious monitoring for notifications issued by and for presentation on a computing device.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
First, the Examiner notes that the amended subject matter of monitoring by a computing device, a first computing device to detect one or more notifications that are issued by the computing device for presentation on the user interface of the first computing device is not described in the current specification of the invention. See 35 USC 112(a) rejection below for details. 
Secondly, the Examiner holds that Lazarus discloses the amended limitation of monitoring by a computing device, a first computing device to detect one or more notifications that are issued by the computing device for presentation on the user interface of the first computing device, recited in claims 1, 13, and 29. 
Lazarus in at least Fig. 1-2A, para 22, 24, 30, 34-35 discloses a server (i.e. a computing device) intercepts and analyzes (i.e. monitoring) messages flowing from a client device (i.e. a first computing device) to track and identify events (i.e. notification issued the client device) for upcoming calendar appointment which corresponds to the amended limitation of “monitoring, by the one or more computing devices, a first computing device to detect one or more notifications issued by a first computing device for presentation on a user interface of the first computing device.” 
Lazarus further in at least Fig. 1, Fig. 3-7, para 22, 25, 27, 35, 53, 61, and 68-69 discloses that the sever identifies/detects events such as a calendar appointment, meeting, or a flight reservation message issued by the client device for presentation on the GUI of the client device which corresponds to the limitation of “based on the monitoring, detecting, by the one or more computing devices, that the first computing device to detect a notification for a calendar appointment wherein the notification is provided by the first computing device for presentation on the user interface of the first computing device.” See blow 35 USC 102 rejections below for details.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “monitoring, by the one or more computing devices, a first computing device to detect one or more notifications issued by a first computing device for presentation on a user interface of the first computing device; based on the monitoring, detecting, by the one or more computing devices, that the first computing device to detect a notification for a calendar appointment” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 13, 20-21, and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 29,
The claims recite the amended limitation of “monitoring, by the one or more computing devices, a first computing device to detect one or more notifications issued by a first computing device for presentation on a user interface of the first computing device; based on the monitoring, detecting, by the one or more computing devices, that the first computing device to detect a notification for a calendar appointment” that is not described in the specification as stated above. It is not clear how a computing device (i.e. server) monitors a client device (a first computing device) to detect notification for a calendar appointment issued by the client device. As such, the metes and bounds of the claims are unclear. Said amended limitations renders the claims indefinite.
Regarding claims 2-4, 6-7, 20-21, 23-28 and 30-33,
said claims dependent on the rejected claims 1 and 13 and inherit the same deficiency. Therefore, claims 2-4, 6-7, 20-21, 23-28 and 30-33 are rejected for the same reason set forth in rejections of claims 1 and 13.
	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 13, 20, 21, 23-26, 28, 29, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarus et al., US 2010/0174998 (Lazarus, hereafter).
Regarding claim 1,
Lazarus discloses a method performed by one or more computing devices, the method comprising: 
monitoring, by the one or more computing devices, a first computing device to detect one or more notifications issued by a first computing device for presentation on a user interface of the first computing device (See Lazarus: at least Fig. 1-2A, para 22, 24, 30, 34-35, a server (i.e. a computing device) intercepts and analyzes (i.e. monitoring) messages flowing from a client device (i.e. a first computing device) to track and identify events (i.e. notification issued the client device) for upcoming calendar appointment); 
based on the monitoring, detecting, by the one or more computing devices, that the first computing device to detect a notification for a calendar appointment wherein the notification is provided by the first computing device for presentation on the user interface of the first computing device (See Lazarus: at least Fig. 1, Fig. 3-7, para 22, 25, 27, 35, 53, 61, and 68-69, the sever identifies/detects events such as a calendar appointment, meeting, or a flight reservation message issued by the client devices for presentation on the GUI of the client device); 
determining, by the one or more computing devices, that text corresponding to the calendar appointment includes a term associated with a particular entity (See Lazarus: at least Fig. 1, para 24, 31, and 35, an entity extraction module of the sever extracts entity data such names, location name, identification, etc. by parsing the text of document (i.e. calendar appointments));
obtaining, by the one or more computing devices, data for an information card (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, obtaining data for displaying the information (i.e. a card information) that includes names or identifications of persons or locations (i.e. entities)); and
 in response to (i) detecting that the one more computing devices issued the notification for the calendar appointment and (ii)  determining that the text corresponding to the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, in response to detecting/identifying the message/notification of a calendar appointment to be presented on GUI of Fig. 3-7, extracting and determining entity’s name or identifications associated with calendar appointment/event);
causing, by the one or more computing devices, the first computing device to display the information card or an interactive element configured to initiate display of the user information card (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, displaying the information associated with the calendar appointments on the GUI). 
Regarding claim 6,
Lazarus discloses the first computing device is monitored by an application that runs on the first computing device; the application is configured to detect actions performed by the first computing device that calendar data for a user; and the application determines that the text corresponding to the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 1, Fig. 3, para 22, 24, 27, 31, and 35, calendar application 114 of the client device). 
Regarding claim 7,
Lazarus discloses wherein causing the first computing device to display the information card or an interactive element comprises causing the first computing device to launch an application to display the information card in a user interface of the application (See Lazarus: at least Fig. 4-7).  

the scopes of the claims are substantially the same as claim 1, and are rejected on the same basis as set forth for the rejection of claim 1.
Regarding claim 20,
Lazarus discloses wherein the notification includes an identifier for the particular entity for which information is provided in the information card (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). 
Regarding claim 21,
Lazarus discloses wherein the first computing device presents the notification for the calendar appointment on a user interface of the first computing device; and wherein the method comprises causing the first computing device to display, as the interactive element, a notification for the information card for the particular entity, wherein the notification for the information card is displayed concurrently on the user interface of the first computing device with the notification for the calendar appointment (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51, the information associated with an entity such a user (i.e. information card) and appointment information (e.g. date, time, location) are concurrently displayed on the GUI of Fig. 3-7 as notifications). 
Regarding claim 23,
Lazarus discloses wherein determining that text corresponding to the calendar appointment includes a term associated with a particular entity comprises determining that text of the notification for the calendar appointment includes a name of the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). 
Regarding claim 24,
Lazarus discloses wherein detecting that the first computing device issued the notification comprises detecting presentation of the calendar appointment on the user interface of the first computing device (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). 
Regarding claim 25,
Lazarus discloses wherein obtaining the data for the information card comprises: sending, by the first computing device, a request to a server system over a communication network, wherein the request identifies the particular entity; and receiving, by the first computing device, response data provided over the communication network by the server system in response to the request, the response data including the information related to the particular entity for presentation in the information card (See Lazarus: at least Fig. 1-2 and para 24). 
Regarding claim 26,
Lazarus discloses wherein the request includes a user identifier for a user of the first computing device or a device identifier for the first computing device; and wherein content of the response data is determined based on the user identifier or the device identifier in order to customize the information card for the user (See Lazarus: at least Fig. 1, Fig. 3-7, para 22, 24-25, 27, 331, 5, 53, 61, and 68-69).  


Lazarus discloses wherein the one or more computing devices includes the first computing device (See Lazarus: at least Fig. 1, Fig. 3-7, para 22, 24-25, 27, 331, 5, 53, 61, and 68-69).  
Regarding claim 31,
Lazarus discloses wherein obtaining the data for the information card comprises obtaining values, determined for the particular entity from contents of a database, for a predetermined set of information fields (See Lazarus: at least Fig. 1-2B, para 22, 24-25, 27, 31-33, 36, and 68-69, obtaining values such as entity names or location data from a storage/database 128).  
Regarding claim 33,
Lazarus discloses wherein determining that text corresponding to the calendar appointment includes a term associated with a particular entity comprises determining, from calendar data for the calendar appointment, that text of the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Gray, US 9,710,123.
Regarding claim 2,
Although Lazarus causing the first computing device to display the interactive element the interactive element comprising a notification for the information card (See Lazarus: at least Fig. 3-7), Lazarus does not explicitly teach the notification for the information card that is provided at a lock screen of the first computing device. 
On the other hand, Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lazarus with Gray’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to view the scheduled appointments on the lock screen of the device without logging into the device.
Regarding claim 3,
the combination of Lazarus and Gray discloses receiving, by the one or more computing devices, an indication that the user has selected the notification for the information card and has logged into the device; and in response to receiving the indication, causing, by the one or more computing devices, the first computing device to display the information card (See Gray: at least Fig. 2 and col. . 
Regarding claim 30,
Lazarus further discloses causing the first computing device to display the information card or the interactive element configured to initiate display of the information card comprises presenting, as the interactive element, a notification for the information card configured to initiate display of the information card (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51). However, Lazarus does not explicitly teach presenting the notification for the calendar appointment on a lock screen of the first computing device, , and wherein the notification for the information card is presented on the lock screen concurrently with the notification for the calendar appointment.  
On the other hand, Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lazarus with Gray’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to view the scheduled appointments on the lock screen of the device without logging into the device.

s 4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Gittelman et al.., US 2007/0180377 (Gittelman, hereafter).
Regarding claim 4,
Although Lazarus as discussed above discloses in response to determining that the text corresponding to the calendar appointment includes the term associated with the particular entity (See Lazarus: at least Fig. 4-7, para 24, 26-27, 31, and 51), Lazarus does not explicitly teach selecting, by the one or more computing devices, a template for the information card from among a plurality of templates that each specify a different information card format for a different type of entity; and generating, by the one or more computing device, the information card based on the template selected for the information card and information for the particular entity obtained for reach multiple field indicated in the selected template. 
On the other Gittelman discloses presenting a different layout templates to user for displaying calendar information, a user select a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lazarus with Gittelman’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the 
Regarding claim 32,
Lazarus discloses the limitations as stated above obtaining information for notification (e.g. name, time, location data) based on particular entity. However, Lazarus does not explicitly teach selecting a template for the information card based on the particular entity, wherein obtaining values for the predetermined set of information fields comprises obtaining values for a predetermined set of information fields specified by the template for the information card. 
On the other Gittelman discloses presenting a different layout templates to user for displaying calendar information, a user select a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lazarus with Gittelman’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al., US 2010/0174998 in view of Prasad et al.., US 10,051,107 (Prasad, hereafter)..
determining that a current time is within a predetermined threshold amount of time of a start time for the calendar appointment; wherein causing the first computing device to display the information card or the interactive element is performed in response to determining that the current time is within the predetermined threshold amount of time of a start time for the calendar appointment. 
On the other Prasad discloses determining that a current time is a threshold amount of time (e.g. 15 minutes) prior to the an scheduled appointment and displaying a reminder 15 minutes prior to the appointment (See Prasad: at least Fig. 1 and col.3, lines 62-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lazarus with Prasad’s teaching in order to implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve functionality of the user device by reminding a user of the scheduled appointment ahead of time allowing a user to prepare for the appointment.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/03/2022